
	

114 HR 5511 IH: Equal Access to Banking Act
U.S. House of Representatives
2016-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5511
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2016
			Mr. Delaney (for himself and Mr. Carney) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To require the Federal Deposit Insurance Corporation to implement regulations easing certain
			 restrictions on non-profit community development financial institution
			 banks, and for other purposes.
	
	
		1.Short title; purpose
 (a)Short titleThis Act may be cited as the Equal Access to Banking Act. (b)PurposeThis purposes of this Act are the following:
 (1)To expand banking services to unbanked and underbanked individuals by requiring the Federal Deposit Insurance Corporation to re-assess regulations to allow non-profit community development financial institution banks to obtain deposit insurance, while still adequately protecting the Deposit Insurance Fund.
 (2)To facilitate an insured depository institution structure that benefits from philanthropic donations, investment incentives from the Community Reinvestment Act of 1977, and Community Development Financial Institution Fund grants.
				2.Regulations to ease certain restrictions on non-profit community development financial institution
			 banks
			(a)Regulations related to deposit insurance
 (1)In generalThe Federal Deposit Insurance Corporation shall issue regulations— (A)easing the restrictive impact of regulations issued pursuant to section 6 of the Federal Deposit Insurance Act (12 U.S.C. 1816) (relating to the factors to be considered for deposit insurance) on non-profit community development financial institution banks; and
 (B)easing restrictions on the operation of non-profit community development financial institution banks insured by the Federal Deposit Insurance Corporation.
 (2)Other financial institutionsThe Federal Deposit Insurance Corporation shall ensure that regulations issued under paragraph (1)— (A)will not provide an opportunity for individuals or for-profit financial institutions to avoid taxation or other requirements related to deposit insurance; and
 (B)allow charitable contributions and grants to non-profit community development financial institution banks.
 (3)Failure to maintain certificationThe Federal Deposit Insurance Corporation shall terminate the deposit insurance of a non-profit community development financial institution bank if the bank loses the bank’s certification as a community development financial institution.
 (b)DefinitionsFor purposes of this Act: (1)Community development financial institutionThe term community development financial institution has the meaning given that term under section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702).
 (2)Depository institutionThe term depository institution has the meaning given such term in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813).
 (3)Income definitionsThe terms low-income and moderate-income have the meaning given those terms, respectively, under section 25.12 of title 12, Code of Federal Regulations.
 (4)Non-profit community development financial institution bankThe term non-profit community development financial institution bank means a non-profit depository institution that— (A)is certified as a community development financial institution by the Community Development Financial Institutions Fund; and
 (B)serves low-income and moderate-income customers.  